Exhibit 10.29

 

LOGO [g139346g05d87.jpg]

FAMOUS DAVE’S OF AMERICA, INC.

STOCK OPTION AGREEMENT

This Stock Option Agreement (the “Agreement”) is made and entered into as of
August 31, 2015, between Famous Dave’s of America, Inc., a Minnesota corporation
(the “Company”), and Abelardo Ruiz (“Executive”).

Background

A. Executive is commencing service as an executive officer of the Company
pursuant to an Employment Agreement entered into by the Company and Executive as
of August 3, 2015 (the “Employment Agreement”);

B. The Company has adopted the Famous Dave’s of America, Inc. 2015 Stock
Incentive Plan (the “Plan”) under which shares of common stock of the Company
have been reserved for issuance; and

C. As contemplated by the Employment Agreement, and in order to award Executive
for his services to the Company, Executive and the Company desire to enter into
this Agreement for the granting of stock options.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1. Incorporation by Reference. The terms and conditions of the Plan, a copy of
which has been delivered to Executive, are hereby incorporated herein and made a
part hereof by reference as if set forth in full. In the event of any conflict
or inconsistency between the provisions of this Agreement and those of the Plan,
the provisions of the Plan shall govern and control.

2. Grant of Option; Purchase Price. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants from the Plan to Executive the
right and option, hereinafter called the “Option”, to purchase all or any part
of an aggregate of 71,324 shares of common stock, $0.01 par value per share, of
the Company (the “Shares”) at a purchase price per Share equal to $14.61, which
price is intended to be at least 100% of the fair market value of the Company’s
common stock on the grant date (determined in accordance with the Company’s
procedures for calculating such fair market value).

3. Exercise and Vesting of Option. The Option shall be exercisable only to the
extent that all, or any portion thereof, has vested in Executive. Except as
provided in paragraph 4, the Option shall vest in Executive and become
exercisable in 48 monthly installments



--------------------------------------------------------------------------------

commencing on the one-month anniversary of the date of this Agreement and
continuing on each of the subsequent 47 monthly anniversaries thereof (each a
“Vesting Date”). Except as provided in paragraph 4, the Option shall vest with
respect to 1,486 Shares on each of the first 47 Vesting Dates and shall vest
with respect to 1,482 Shares on the final (48th) Vesting Date.

4. Termination of Relationship with the Company; Accelerated Vesting.

(a) In the event that Executive shall cease to be employed by the Company (for
any reason or no reason, and regardless of whether ceasing to be an employee is
voluntary or involuntary on the part of Executive) prior to a Vesting Date, that
part of the Option scheduled to vest on the Vesting Date shall not vest and all
of Executive’s rights to and under such non-vested portion of the Option shall
terminate.

(b) In the event of a “Change of Control” (as defined below) during the
“Employment Term” (as defined in the Employment Agreement) in which the
acquiring company or successor company opts not to assume the Employment
Agreement, the vesting of the Options will accelerate such that the Options
shall be fully vested and exercisable immediately prior to such Change of
Control.

(c) For purposes of this Agreement “Change of Control” shall mean any of the
following:

(i) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(a “Person”) becomes the beneficial owner (within the meaning of Rule 13d 3
promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of Common Stock (the “Outstanding Company Common Stock”)
or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this definition, the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliated company, or (D) any
acquisition pursuant to a transaction that complies with Sections 4(c)(ii)(1),
4(c)(ii)(2) and 4(c)(ii)(3) below;

(ii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting

 

2



--------------------------------------------------------------------------------

power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board (as defined in the Plan) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

(iii) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing definition or any other provision of the Plan the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company; provided, however, that no Change in Control shall be deemed to occur
upon announcement or commencement of a tender offer or upon a potential takeover
or upon shareholder approval of a merger or other transaction, in each case
without a requirement that the Change in Control actually occur. If required for
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), in no event will a Change in Control be deemed to have occurred if
such transaction is not also a “change in the ownership or effective control of”
the Company or “a change in the ownership of a substantial portion of the assets
of” the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder). The Board may, in its
sole discretion and without Executive’s consent, amend the definition of “Change
in Control” to conform to the definition of “Change in Control” under
Section 409A of the Code, and the regulations thereunder.

5. Term of Option. Except as otherwise provided in this Agreement, the Option
shall be exercisable for five (5) years from the date of this Agreement;
provided, however, that

(a) in the event Executive ceases to be employed by the Company (for any reason
or no reason, and regardless of whether ceasing to be an employee is voluntary
or involuntary on the part of Executive), Executive or his/her legal
representative shall have six (6) months from the date of such termination, or,
if earlier, upon the expiration date of the Option as

 

3



--------------------------------------------------------------------------------

set forth above, to exercise any part of the Option; upon the expiration of such
six (6) month period, or, if earlier, upon the expiration date of the Option as
set forth above, the Option shall terminate and become null and void; and

(b) that in the event of a “Corporate Transaction” (as such term is defined in
the Plan), and unless waived by the Company’s Board of Directors in its sole
discretion, Executive or his/her legal representative shall be required to
exercise the entire vested portion of the Option prior to the consummation of
the Corporate Transaction (but contingent upon the occurrence thereof) and,
whether exercised or not exercised prior to the Corporate Transaction,
immediately prior to the Corporate Transaction the Option shall terminate and
become null and void.

6. Right to Purchase and Redeem. In the event of a Corporate Transaction, the
Company’s Board of Directors may elect, in its sole discretion, to purchase and
redeem the Option in exchange for making a cash payment to Executive in an
amount equal to the product obtained by multiplying (x) the amount (if any) by
which the per share transaction proceeds in the Corporate Transaction exceed the
per Share exercise price of the Option, by (y) the number of Shares covered by
the vested portion of the Option. Any such purchase and redemption shall be
effective immediately prior to the consummation of the Corporate Transaction
(but contingent upon the occurrence thereof).

7. Rights of Option Holder. Executive, as holder of the Option, shall not have
any of the rights of a shareholder with respect to the Shares covered by the
Option except to the extent that one or more certificates for such Shares shall
be delivered to him or her upon the due exercise of all or any part of the
Option (or, if applicable, Shares have been recorded as book entries in the
corporate records of the Company). Nothing contained in this Agreement shall be
deemed to grant Executive any right to continue to continue as a member of the
Board or in the employ of the Company for any period of time or any right to
continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Executive, Executive’s beneficiaries or any
other person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.

8. Transferability. The Option shall not be transferable except to the extent
permitted by the Plan.

9. Securities Law Matters. Executive acknowledges that the Shares to be received
by him or her upon exercise of the Option may have not been registered under the
Securities Act of 1933 or the Blue Sky laws of any state (collectively, the
“Securities Acts”). If such Shares have not been so registered, Executive
acknowledges and understands that the Company is under no obligation to
register, under the Securities Acts, the Shares received by him or her or to
assist him or her in complying with any exemption from such registration if he
or she should at a later date wish to dispose of the Shares. Executive
acknowledges that if not then registered under the

 

4



--------------------------------------------------------------------------------

Securities Acts, the Shares shall bear a legend restricting the transferability
thereof, such legend to be substantially in the following form:

“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”

10. Executive Representations. Executive hereby represents and warrants that
Executive has reviewed with his or her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Executive is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Executive understands that
he or she will be solely responsible for any tax liability that may result to
him or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.

11. Notices. All notices and other communications provided in this Agreement
will be in writing and will be deemed to have been duly given when received by
the party to whom it is directed at the following addresses:

If to the Company:

Famous Dave’s of America, Inc.

12701 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attn: Chief Financial Officer

If to Executive:

To Executive’s most recent residential address known by the Company or any other
address Executive may provide to the Company in writing

 

5



--------------------------------------------------------------------------------

12. General.

(a) The Option is granted pursuant to the Plan and is governed by the terms
thereof. The Company shall at all times during the term of the Option reserve
and keep available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement.

(b) This Agreement may be amended only by a written agreement executed by the
Company and Executive.

(c) This Agreement and the Plan embody the entire agreement made between the
parties hereto with respect to matters covered herein and shall not be modified
except in accordance with paragraph 12(b) of this Agreement.

(d) Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

(e) Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.

(f) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

(g) This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Minnesota applicable to contracts executed and to be
performed therein.

Signature page follows.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

EXECUTIVE:

/s/ Abelardo Ruiz

Name:

 

Abelardo Ruiz

FAMOUS DAVE’S OF AMERICA, INC.

By:

 

/s/ Adam J. Wright

Name:

 

Adam J. Wright

Title:

 

CEO

 

7